      Case 2:19-cr-00140-MRH Document 27 Filed 09/10/19 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,        )
                                 )
          v.                     )           Criminal Case No.: 19-140
                                 )
ROBERT COLEMAN,                  )
                                 )
                 Defendant.      )
                                 )
                                 )

                                             MOTION FOR AN EXTENSION
                                             OF TIME FOR THE FILING OF
                                             PRETRIAL MOTIONS



                                             Filed on behalf of Defendant:
                                             Robert Coleman




                                             Samir Sarna, Esquire
                                             Pa. I.D. #310372

                                             Worgul, Sarna & Ness, LLC
                                             429 Fourth Ave, Suite 1700
                                             Pittsburgh, PA 15219


                                             (781) 726-0647 - office
                                             (412) 402-5000 - fax
            Case 2:19-cr-00140-MRH Document 27 Filed 09/10/19 Page 2 of 4



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,                       )
                                                )
                 v.                             )               Criminal Case No.: 19-140
                                                )
ROBERT COLEMAN                                  )
                                                )
                        Defendant.              )
                                                )
                                                )

     MOTION FOR AN EXTENSION OF TIME FOR THE FILING OF PRETRIAL
                             MOTIONS

       AND NOW, comes Defendant, Robert Coleman, by and through Samir Sarna, Esquire

and moves this Court for an Order extending the time for the filing of pretrial motions and avers

the following:

       1.        Pretrial Motions were ordered to be filed by Defendant on or before September 8,

                 2019 for the above-captioned case.

       2.        Defense Counsel has only entered an appearance on the case as of September 3,

                 2019 and needs more time to review discovery.

       3.        Defendant requests an extension of ninety (90) days for the filing of pretrial

                 motions.

       4.        Counsel communicated with Assistant United States Attorney Timothy Lanni

                 regarding this request to continue the date to file motions on September 10, 2019

                 via telephone. AUSA Lanni does not oppose the foregoing request for an

                 extension of time for the filing of pretrial motions.
          Case 2:19-cr-00140-MRH Document 27 Filed 09/10/19 Page 3 of 4



       WHEREFORE, it is respectfully requested that this Court grant Defendant’s request for

an extension to file pretrial motions in this case, and continue the date to file motions for ninety

(90) days.

                                                              Respectfully submitted,


                                                              /s/ Samir Sarna________
                                                              Samir Sarna, Esquire
          Case 2:19-cr-00140-MRH Document 27 Filed 09/10/19 Page 4 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )              Criminal Case No.: 19-140
                                             )
ROBERT COLEMAN                               )
                                             )
                      Defendant.             )
                                             )
                                             )


                                CERTIFICATE OF SERVICE

        I, Samir Sarna, Esquire, hereby certify that the within Motion for An Extension of Time

for The Filing of Pretrial Motions was served via electronic filing on this 10th day of September,

2019:

                                 The Honorable Mark R. Hornak
                                        U.S. Courthouse
                                        700 Grant Street
                                     Pittsburgh, PA 15219

                                   Timothy M. Lanni, A.U.S.A.
                                         U.S. Courthouse
                                         700 Grant Street
                                            Suite 4000
                                      Pittsburgh, PA 15219




                                                            Respectfully submitted,


                                                            /s/ Samir Sarna ___________
                                                            Samir Sarna, Esquire
                                                            Attorney for Defendant
